       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 1 of 75




                   THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION


MICHAEL CARGILL,                    §           No. 1:19-CV-349-DAE
                                    §
               Plaintiff,           §
                                    §
vs.                                 §
                                    §
WILLIAM P. BARR, in his official    §
capacity as Attorney General of the §
United States, et al.,              §
                                    §
               Defendants.          §
________________________________ §

             FINDINGS OF FACT AND CONCLUSIONS OF LAW

             Plaintiff Michael Cargill (“Plaintiff”) seeks injunctive relief to enjoin

Defendants Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”),

William Barr, in his official capacity as Attorney General of the United States

(“AG Barr”), the United States Department of Justice (“DOJ”), Regina Lombardo,1

in her official capacity as Acting Director of ATF (“Lombardo”) (collectively

“Defendants”) from enforcing their Final Rule, Bump-Stock-Type Devices, 83 Fed.


1
  Plaintiff’s original complaint listed former Acting Director of ATF Thomas
Brandon as a Defendant instead of Lombardo. (Dkt. # 1 at 1.) By operation of
Fed. R. Civ. P. 25(d), Lombardo automatically replaced Brandon as a Defendant in
this action when she succeeded him in this role.
                                            1
          Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 2 of 75




Reg. 66514 (Dec. 26, 2018) (“the Final Rule”). A bench trial was held in this case

on September 9, 2020. Having considered the pleadings, evidence, and written and

oral arguments of counsel, the Court makes the following findings of fact and

conclusions of law, denying Plaintiff’s requested relief on all counts.

               Plaintiff filed this action on March 25, 2019. 2 In support of his

petition for injunctive relief, Plaintiff argues that: (1) the Final Rule is a legislative

rule that ATF lacks the authority to promulgate (Counts IV, VII, VIII); (2)

Defendants violated principles of non-delegation and/or separation of powers

principles by issuing the Final Rule (Counts I, II, III, VIII); (3) the Final Rule’s

interpretations of terms within the statutory definition of “machinegun,” which

includes bump stocks and bump stock-type devices, are unreasonable and conflict

with the statute (Counts I, V, VIII); and (4) Defendants violated the Administrative

Procedures Act (“APA”) in promulgating the Final Rule (Counts V, VI, VII, VIII).

               After a status conference on February 13, 2020 (Dkt. # 31), the parties

submitted proposed findings of fact and conclusions of law on April 3, 2020 (Dkts.

## 33, 34) in advance of the bench trial in this case, and Plaintiff revised his




2
    The case was transferred to the undersigned on October 23, 2019. (Dkt. # 23.)
                                            2
        Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 3 of 75




proposal on June 22, 2020. (Dkt. # 39.) The parties submitted their trial briefs on

August 28, 2020. (Dkts. ## 45, 46.)

             On September 9, 2020, the Court held a bench trial in this case. Caleb

Kruckenberg, Esq., and Mark Chenoweth, Esq., appeared at the trial on behalf of

Plaintiff. Eric Soskin, Esq., Matthew Glover, Esq., and Christopher Bates, Esq.,

appeared at the trial on behalf of Defendants. At trial, Plaintiff did not call any

witnesses but introduced eleven (11) exhibits. (Dkt. # 54 (and attachments).)

Defendants called one in-person witness, David A. Smith, Firearms Enforcement

Officer for the Firearms & Ammunition Technology Division (“FATD”) of ATF,

and introduced forty-five (45) exhibits, with Government Exhibit Two (“Exh.

G-2”) admitted for demonstrative purposes only. (Id.) After trial, the parties

submitted written post-trial briefs in lieu of closing oral arguments. (Dkts. ## 70,

71.)

             The Court has considered the record evidence submitted, made

determinations as to relevance and materiality, assessed the credibility of the

witness and evidence, and ascertained the probative significance of the evidence

presented. Upon consideration of the above, the Court finds the following facts by

a preponderance of the evidence, and, in applying the applicable law to such

factual findings, makes the following conclusions of law. To the extent any
                                           3
        Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 4 of 75




findings of fact as stated may also be deemed to be conclusions of law, they shall

also be considered conclusions of law; similarly, to the extent any conclusions of

law as stated may be deemed findings of fact, they shall also be considered

findings of fact. See Compaq Computer Corp. & Subsidiaries v. C.I.R., 277 F.3d

778, 781 (5th Cir. 2001).

I.    FINDINGS OF FACT

                                    The Parties

      1.     Plaintiff Michael Cargill is a natural person and resident of the State

of Texas. (Dkt. # 54-2, Exh. P-1 (“Stipulated Facts”), ¶ 1.)

      2.     Plaintiff is a law-abiding person and has no disqualification that

would prevent him from lawfully owning or operating a firearm and related

accessories. (Id. ¶ 2.)

      3.     Defendant William Barr (“AG Barr”), Attorney General of the United

States, is the head of the United States Department of Justice. (Dkt. # 1 ¶ 3; Dkt.

# 11 ¶ 3.)

      4.     AG Barr is sued in his official capacity. (Dkt. # 1 ¶ 4; Dkt. #11 ¶ 4.)

      5.     Defendant United States Department of Justice (“DOJ”) is an

executive agency of the United States, which is partially responsible for



                                          4
          Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 5 of 75




administering and enforcing the National Firearms Act (“the NFA”) and Gun

Control Act (“the GCA”). (Dkt. # 1 ¶ 5; Dkt. # 11 ¶ 5.)

        6.    AG Barr and DOJ are responsible for overseeing the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”). See 28 C.F.R.

§ 0.130(a)(1).

        7.    Defendant Regina Lombardo is the Acting Director of the Bureau of

Alcohol, Firearms, Tobacco, and Explosives. (Dkt. # 1 ¶ 6; Dkt. # 11 ¶ 6.)3

        8.    Lombardo is sued in her official capacity. (Dkt. # 1 ¶ 7; Dkt. # 11

¶ 7.)

        9.    Defendant ATF is an agency of the United States partially responsible

for administering and enforcing the NFA and the GCA. (Dkt. # 1 ¶ 8; Dkt. # 11

¶ 8.)

                              Jurisdiction and Venue

        10.   The Court has federal question jurisdiction pursuant to 5 U.S.C. § 702

and 28 U.S.C. § 1331.

        11.   Venue for this action is proper in the Western District of Texas

pursuant to 5 U.S.C. § 703 and 28 U.S.C. §§ 1391(b)(2), (e)(1)(C) because



3
    See supra Note 1.
                                          5
          Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 6 of 75




Plaintiff resides in this judicial district, a substantial part of the events or omissions

giving rise to the claim occurred in this judicial district, and because the property at

issue in this action is situated in this judicial district. (Dkt. # 1 ¶ 11; Dkt. # 11

¶ 11.)

                Statutory Framework: The NFA, GCA, and FOPA

         12.   In 1934, Congress passed the National Firearms Act (“the NFA”),

Pub. L. No. 73-474, 48 Stat. 1236 (June 26, 1934), originally codified at 26 U.S.C.

§§ 2720–2733 (1939), now codified as amended at 26 U.S.C. §§ 5801–5872.

         13.   The NFA criminalized possession or transfer of an unregistered

firearm, while also prohibiting the registration of firearms otherwise banned by

law. See 26 U.S.C. §§ 5812(a).

         14.   The NFA defined “machinegun” as a specific type of “firearm.”

National Firearms Act § 1(b).

         15.   The original proposed definition of “machinegun” included “any

weapon designed to shoot automatically, or semi-automatically, 12 or more shots

without reloading.” Hearing on H.R. 9066, House Ways and Means Comm., 73rd

Cong., 6 (1934) (Testimony of Homer S. Cummings, Attorney General of the

United States).



                                            6
        Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 7 of 75




      16.      In hearings prior to adoption of the NFA, the House of

Representatives received testimony that a gun “which is capable of firing more

than one shot by a single pull of the trigger, a single function of the trigger, is

properly regarded, in my opinion, as a machinegun,” whereas “[o]ther guns [that]

require a separate pull of the trigger for every shot fired . . . are not properly

designated as machineguns.” Hearing on H.R. 9066, 73rd Cong., 2nd Sess., at 40

(1934) (statement of Karl T. Frederick, President of the National Rifle Association

of America).

      17.      In a report on the legislation that became the NFA, the House

Committee on Ways and Means stated that the bill “contains the usual definition of

machinegun as a weapon designed to shoot more than one shot without reloading

and by a single pull of the trigger.” H.R. Rep. No. 73-1780, at 2 (1934).

      18.      When enacted in 1934, the final statutory definition of “machinegun”

under the NFA excluded the 12-shot threshold originally proposed, but still

included a prohibition on weapons “designed to shoot . . . semiautomatically.”

National Firearms Act § 1(b).

      19.      In 1968, Congress passed the Gun Control Act (“the GCA”). Pub. L.

No. 90-618, 82 Stat. 1214 (Oct. 22, 1968); see 18 U.S.C. § 921 et seq.



                                            7
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 8 of 75




      20.    The GCA was enacted less than four months after the Omnibus Crime

Control and Safe Streets Act of 1968, Pub. L. No. 90-351, 82 Stat. 197 (June 19,

1968), in which Congress made findings that “the high incidence of crime in the

United States threatens the peace, security, and general welfare of the Nation and

its citizens,” and that gun control laws and other measures were warranted “[t]o

prevent crime and to insure the greater safety of the people” through “law

enforcement efforts [that] must be better coordinated, intensified, and made more

effective at all levels of government.” Id.

      21.    A Senate report on the legislation that became the GCA indicates that

the law was passed to “regulate more effectively interstate commerce in firearms”

to reduce crime and misuse, to “assist the States and their political subdivisions to

enforce their firearms control laws,” and to “help combat . . . the incidence of

serious crime.” S. Rep. No. 89-1866, at 1 (1966).

      22.    The GCA deleted the phrase “or semiautomatically” from the

statutory definition of “machinegun,” but otherwise expanded the definition to

include “parts designed and intended for use in converting a weapon into a

machinegun.” Gun Control Act, tit. II, § 201 (codified at 26 U.S.C. § 5845(b)).

      23.    In 1986, Congress amended the GCA by enacting the Firearm Owners

Protection Act (“the FOPA”). Pub. L. No. 99-308, 100 Stat. 449 (May 19, 1986).
                                          8
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 9 of 75




      24.    The FOPA added 18 U.S.C. § 922(o) to the GCA, which reads:

      (1) Except as provided in paragraph (2), it shall be unlawful for any
      person to transfer or possess a machinegun.

      (2) This subsection does not apply with respect to—

             (A) a transfer to or by, or possession by or under the authority of,
             the United States or any department or agency thereof or a State,
             or a department, agency, or political subdivision thereof; or

             (B) any lawful transfer or lawful possession of a machinegun that
             was lawfully possessed before the date this subsection takes
             effect.

      25.    Violation of 18 U.S.C. § 922(o) is a felony punishable by up to ten

(10) years imprisonment. See 18 U.S.C. § 924(a)(2).

      26.    The FOPA was prospective only, in that its criminal sanctions did

“not apply with respect to” “any lawful transfer or lawful possession of a

machinegun that was lawfully possessed before the date this subsection takes

effect.” 18 U.S.C. § 922(o).

      27.    A House report indicates that the FOPA was intended in part “to

strengthen the [GCA] to enhance the ability of law enforcement to fight violent

crime.” H.R. Rep. No. 99-495, at 1, 1986 U.S.C.C.A.N. at 1327. See H.R. Rep.

No. 99-495, at 2, 7 (1986), reprinted in 1986 U.S.C.C.A.N. 1327, 1328, 1333.

      28.    The same report states that 18 U.S.C. § 922(o) was included in the

FOPA because of its “benefits for law enforcement.” Id. The legislative history of
                                        9
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 10 of 75




the FOPA further describes “the need for more effective protection of law

enforcement officers from the proliferation of machineguns.” H.R. Rep. No.

99-495, at 4.

      29.       As defined by Congress, under both the GCA and NFA, the term

“machinegun” now means:

      any weapon which shoots, is designed to shoot, or can be readily
      restored to shoot, automatically more than one shot, without manual
      reloading, by a single function of the trigger. The term shall also include
      the frame or receiver of any such weapon, any part designed and
      intended solely and exclusively, or combination of parts designed and
      intended, for use in converting a weapon into a machinegun, and any
      combination of parts from which a machinegun can be assembled if
      such parts are in the possession or under the control of a person.

26 U.S.C. § 5845(b); see also 18 U.S.C. § 921(23) (“The term ‘machinegun’ has

the meaning given such term in section 5845(b) of the National Firearms Act.”).

      30.       The United States Code uses the uncommon spelling “machinegun.”

The two-word spelling “machine gun” is the synonymous, common term. See

Guedes v. ATF, 356 F. Supp. 3d 109, 122 n.2 (D.D.C. 2019) (“Guedes I”).

      31.       The President is also empowered by the Arms Export Control Act of

1976, 22 U.S.C. § 2778, to limit the import and export of certain firearms. This

law restricts the import and export of “machineguns” by reference to both the GCA

and the NFA. 27 C.F.R. § 447.2(a); see also 27 C.F.R. § 447.21 (U.S. Munitions


                                          10
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 11 of 75




Import List, Category I(b) (“Machineguns, submachineguns, machine pistols and

fully automatic rifles”)).

                        Delegations of Statutory Authority

      32.    With respect to the NFA, Congress provided that the Secretary of the

Treasury was tasked with “the administration and enforcement” of the statute,

while ATF was tasked with issuing certain “rulings and interpretations” related to

the NFA’s requirements. 26 U.S.C. § 7801(a)(2)(B).

      33.    Congress also granted the Secretary of the Treasury the authority to

“prescribe all needful rules and regulations for the enforcement of this title,

including all rules and regulations as may be necessary by reason of any alteration

of law in relation to internal revenue.” 26 U.S.C. § 7805(a).

      34.    ATF was under the supervision of the Department of Treasury and

Secretary of the Treasury prior to 2002, see 26 U.S.C. § 7805(a), but 26 U.S.C.

§ 7801(a)(2)(A) provides that “[t]he administration and enforcement of the

following provisions of this title shall be performed by or under the supervision of

the Attorney General and the term ‘Secretary’ or ‘Secretary of the Treasury’ shall,

when applied to those provisions, mean the Attorney General . . . (i) Chapter 53[;]

(ii) Chapters 61 through 80, to the extent such chapters relate to the enforcement

and administration of [Chapter 53].” 26 U.S.C. § 7801(a)(2)(A).
                                          11
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 12 of 75




      35.     The Attorney General is now responsible for “the administration and

enforcement” of the NFA. See 26 U.S.C. §§ 7801(a)(2)(A)(i)–(ii).

      36.     With respect to the GCA, Congress granted the Attorney General the

authority to “prescribe only such rules and regulations as are necessary to carry out

the provisions of” the GCA. 18 U.S.C. § 926(a).

      37.     This authority also previously belonged to the Secretary of the

Treasury, but now belongs to the Attorney General. See Pub. L. 107-296, Title XI,

§ 1112(f)(6), Nov. 25, 2002, 116 Stat. 2276 (transferring Secretary’s authority to

the Attorney General).

      38.     The Attorney General has delegated his authority under the GCA and

the NFA to ATF. 28 C.F.R. §§ 0.130(a)(1)–(3).

      39.     In particular, 28 C.F.R. § 0.130(a) provides that “[s]ubject to the

direction of the Attorney General and the Deputy Attorney General, the Director of

ATF shall: (a) Investigate, administer, and enforce the laws related to alcohol,

tobacco, firearms, explosives, and arson, and perform other duties as assigned by

the Attorney General, including exercising the functions and powers of the

Attorney General under [provisions including the NFA and GCA].” 28 C.F.R.

§ 0.130(a).



                                          12
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 13 of 75




     Expert Testimony of David A. Smith: Bump Firing and Bump Stocks

      40.    At trial, Defendants called David A. Smith, a Firearms Enforcement

Officer with ATF’s Firearms and Technology Division (“FATD”) in Martinsburg,

West Virginia, to testify “as an expert in the field of firearm mechanics and

operations.” (Dkt. # 57, Trial Transcript, at [25:7–25:13].) Plaintiff did not object

to Smith’s qualifications as an expert in this field, and the Court, finding Smith

qualified as an expert, received his testimony as expert testimony. (Id. at [39:17–

39:22].) Smith testified “to give a technical explanation of how bump fire systems

work,” and “how semi-automatic firearms and automatic firearms work.” (Id. at

[40:17–40:20].)

      41.    “A bump stock is an accessory attached to a firearm to increase its

rate of fire, to make it easier for somebody to fire a weapon faster.” (Id. at [44:1–

44:3].) Bump stocks harness the force of recoil to enable a weapon to fire multiple

rounds when, while keeping the trigger finger stationary, the shooter pushes

forward with the non-shooting hand. (Id. at 84:2–84:9].) A bump stock works

because “[t]he weapon recoils faster than you can react.” (Id. at [84:3–84:4].)

Smith explained that

      part of how the bump fire system works is that you are attempting to
      continually press forward, but the recoil impulse overcomes your
      ability to press forward, moves the firearm back inside the stock and
                                          13
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 14 of 75




      mentally you’re doing nothing but pressing forward so it brings it back
      in contact with your trigger finger and fires again.

(Id. at [83:4–83:9].)

      42.    Bump stocks are parts designed to modify semi-automatic long guns.

83 Fed. Reg. 66516; see Dkt. # 54-5, Exh. G-8, AR000716,

https://www.nytimes.com/interactive/2017/10/04/us/bump-stock-las-vegas-

gun.html (last visited Nov. 13, 2020). They are manufactured with a sliding

shoulder stock molded or otherwise attached to a grip that includes a “trigger

ledge,” on which the shooter places his finger. (Dkt. # 54-8, Exh. G-8,

AR000126–AR000132, AR000133.) These devices also typically have a

detachable rectangular receiver module that goes in the receiver well of the bump

stock’s handle to guide the recoil of the weapon when fired. (Id. at AR000160–

AR000166.)

      43.    The firing sequence begins when the shooter presses forward on the

firearm to initially engage the trigger finger. (Dkt. # 57 at [82:25–83:3].) When

this happens, the rifle slides back and forth and its recoil energy bumps the trigger

finger into the trigger to continue firing until the shooter stops pushing forward

with his non-shooting hand or the weapon runs out of ammunition or malfunctions.

(See Dkt. # 54-5, Exh. G-8, AR000716,

                                         14
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 15 of 75




https://www.nytimes.com/interactive/2017/10/04/us/bump-stock-las-vegas-

gun.html (last visited Nov. 13, 2020).) The shooter does not have to pull rearward

to continue firing as long as he keeps his finger on the trigger ledge. (See Dkt. #

57 at [80:22–81:6].) In fact, Smith testified that the trigger finger “could be

replaced by a post and would function the same way.” (Id. at [56:18–56:20].)

Therefore, when a bump stock is used as intended, the shooter pushes forward to

engage the trigger finger with the trigger, which causes a single trigger pull that

initiates a firing sequence that continues to fire as long as the shooter continues to

push forward. (Dkt. # 54-5, Exh. G-8, AR000716; 83 Fed. Reg. 66519; Aposhian

v. Barr, 374 F. Supp. 3d 1145, 1152–53 (D. Utah 2019) (“Aposhian I”).)

      44.    By comparison, manufactured automatic firearms continue to fire if

“you continue to keep your finger down on the trigger.” (Id. at [81:22–82:5].)

These weapons also stop firing if the firearm runs out of ammunition or

malfunctions. (See id.) “So, basically the pressing forward on the [bump stock-

equipped semi-automatic weapon] is the equivalent of pulling the trigger on the

[weapon] in full automatic.” (Id. at [83:4–83:7].) If the shooter stops pressing

forward with a bump stock-equipped firearm or stops pulling the trigger with a

fully automatic firearm, firing ceases. (Id.)



                                          15
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 16 of 75




      45.    Smith explained that installing a bump stock on an AR-type firearm

requires removing the pistol grip and stock assembly to replace them with the

bump fire system (bump stock part). (Id. at [44:4–44:16].) According to Smith,

this transformation is “fairly simple” for an individual weapon owner to

accomplish without professional assistance. (Id. at [44:17–44:20].)

      46.    Smith has test fired weapons equipped with bump stock devices,

including the Slide Fire bump stock device Plaintiff possessed. (Id. at [42:11–

42:24].) To expand his understanding of bump stocks, Smith also reviewed

materials from the Administrative Record for ATF and website for the United

States Patent and Trademark Office (“PTO”). (Id. at [42:14–42:18].) Smith was

not involved in the issuance of the Final Rule. (Id. at [43:5–43:7].)

      47.    On cross-examination, Smith testified that, even with his extensive

experience, firing a weapon equipped with a bump stock did not come all that

naturally, and required practice “as you would learn [how to use] any mechanical

device.” (Id. at [85:11–85:24].)

      48.    The recoil-harness fire method employed by bump stock devices is

colloquially called “bump firing” and, if the shooter has “physically practiced it

enough,” this method can be achieved with other devices (like a belt loop) or with

no device at all. (Dkt. # 54-8, Exh. G-22, AR000134; Dkt. # 57 at [85:25–86:6,
                                         16
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 17 of 75




87:2–87:4].) Smith testified that, while the shooter is still “not pulling the trigger

between each shot” in these cases, “[i]t is much more difficult to bump fire a

weapon without a stock or without some additional accessory compared to firing

with a bump-stock.” (Id. at [87:12–87:15, 89:25–90:4].)

      49.    Without bump firing, a semi-automatic weapon will go through its

cycle of operations and fire a shot just once. (Dkt. # 57 at [46:15–46:16].) This

means that, “[o]nce the firing is initiated [through one of a number of actions, the

weapon] has a self-regulating mechanism that allows it to extract the spent

cartridge, eject it, load the new cartridge and either cock the hammer or charge the

firing pin system and then it stops.” (Id. at [46:8–46:14].)

      50.    “A semi-automatic rifle can typically fire as fast as the shooter can

pull with their trigger finger.” (Dkt. # 57 at [47:21–47:22].) Smith testified that a

shooter like Jerry Miculek, who “is known for having one of the fastest trigger

fingers in the world,” still has “his trigger finger going back and forth for every

single shot” when rapidly firing a semi-automatic weapon. (Id. at [47:21–48:7].)

When ATF solicited comments before issuing the Final Rule, some commenters

argued that there was no meaningful distinction between Miculek’s fingers and

bump stock devices because they both increased the rate of fire of a

semi-automatic weapon. (See, e.g., Dkt. # 54-10, Exh. G-26, Comment from Tyler
                                          17
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 18 of 75




Capobres, AR002200 (“Jerry Miculek is a professional shooter, who can

accurately fire nearly as fast as a bumpfire stock [sic] with just his finger. . . . Are

you going to ban/regulate his fingers?”).)

       51.    As Smith explained, it is not the rate of fire that separates

semi-automatic firearms from automatic ones. (Dkt. # 57 at [53:9–53:23].)

Rather, “[a]n automatic firearm is a weapon which, when the firing cycle of

operations is initiated[,] . . . however that cycle of operations is initiated, [it] has

some self-regulating mechanism to assist with that cycle of operation” to “continue

that cycle of operations until something changes, either that initiation sequence is

stopped or the weapon malfunctions or runs out of ammunition.” (Id.)

       52.    This characterization echoes that in the Final Rule, which defines

“automatically” in 26 U.S.C. § 5845(b) to mean “as the result of a self-acting or

self-regulating mechanism that allows the firing of multiple rounds through a

single [pull of the trigger or analogous motion].” 83 Fed. Reg. 66515.

              Past Regulation of Bump Stocks and Related Devices

       53.    ATF allows manufacturers and owners to solicit the agency’s view

regarding the correct classification of a firearm, accessory, or other item. (See Dkt.

# 54-5, Exh. G-12, NFA Handbook, at 35.) In response to such requests, ATF may

provide a classification letter indicating its current position on a particular device.
                                            18
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 19 of 75




(Id.) The NFA Handbook specifically notes that “classifications are subject to

change if later determined to be erroneous or impacted by subsequent changes in

the law or regulations.” (Id.)

      54.    These classifications are performed by the Firearms Technology

Industry Services Branch (“FTISB”), formerly known as the Firearms Technology

Branch (“FTB”), a division within ATF’s FATD. (Dkt. # 1 ¶¶ 32–33, Dkt. # 11

¶¶ 32–33.)

      55.    In many cases, FTB declined to make a classification without first

test-firing a device. (See, e.g., Dkt. # 54-6, Exh. G-19, AR000084; Dkt. # 54-2,

Exh. P-4, AR000095; Dkt. # 54-8, Exh. G-22, AR000188; Dkt. # 54-9, Exh. G-22,

AR000210, AR000212, AR000228, AR000231, AR000233.)

      56.    In one letter dated April 5, 2007, Richard Vasquez, then-Assistant

Chief of FTB, opined that “FTB cannot make a classification on pictures,

diagrams, or theory” and suggested the requester submit a prototype for evaluation.

(Dkt. # 54-2, Exh. P-4, AR000095–AR000096 (emphasis in original).)

      57.    In 2002 and 2004, Florida inventor William Akins asked ATF to

determine whether the Akins Accelerator, a bump stock that “uses an internal

spring and the force of recoil to reposition and refire the rifle,” would be classified

as a machinegun under the NFA. (Dkt. # 54-5, Exh. G-18, AR000007–AR000021;
                                          19
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 20 of 75




see Dkt. # 54-7, Exh. G-20, AR000494–AR000511; Dkt. # 54-7, Exh. G-21,

AR000534–AR000537.)

      58.   The firearm’s trigger reset between each shot during the operation of

the Akins Accelerator. (See Dkt. # 54-5, Exh. G-18, AR000007–AR000008; Dkt.

# 54-7, Exh. G-20, AR000507–AR000509.)

      59.   The Akins Accelerator contained an internal spring that channeled the

recoil energy to move the trigger back and forth. (See Dkt. # 54-5, Exh. G-18,

AR000010, AR000015; Dkt. # 54-6, Exh. G-19, AR000076, AR00008; Dkt.

# 54-7, Exh. G-20, AR000498, AR000509.)

      60.   ATF tested a prototype of the Akins Accelerator and initially

concluded it did not constitute a machinegun. (Dkt. # 54-5, Exh. G-18,

AR000019–AR000020; see Dkt. # 54-7, Exh. G-20, AR000494–AR000511; Dkt.

# 54-7, Exh. G-21, AR000534–AR000537; see Akins v. United States, 82 Fed. Cl.

619, 621 (Ct. Cl. 2008).)

      61.   ATF subsequently reversed its view on November 22, 2006, and

reclassified the Akins Accelerator as a “machinegun.” (Dkt. # 54-6, Exh. G-19,

AR000076–AR000083; see Dkt. # 54-7, Exh. G-20, AR000494–AR000511,

AR000534–AR000537.)



                                        20
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 21 of 75




      62.    On December 13, 2006, ATF issued a policy statement asserting that

the portion of the definition of “machinegun” applying to “a part or parts designed

and intended for use in converting a weapon into a machinegun . . . includes a

device that, when activated by a single pull of the trigger, initiates an automatic

firing cycle that continues until the finger is released or the ammunition supply is

exhausted.” (Dkt. # 54-3, Exh. G-3, ATF Ruling 2006-2, AR005599–AR005601;

Dkt. # 54-2, Exh. P-5, AR000081–AR000083.)

      63.    Between 2008 and 2017, ATF received many classification requests

seeking determinations regarding whether other bump stocks were also properly

classified as machineguns. (See Dkt. # 54-8, Exh. G-22, AR000105–AR000205;

Dkt. # 54-9, Exh. G-22, AR000206–AR000278.)

      64.    During this period, ATF determined that several proposed bump

stocks were not machineguns because, unlike the Akins Accelerator, they did not

have internal springs or similar mechanical parts to channel recoil energy. (See,

e.g., Dkt. # 54-8, Exh. G-22, AR000104–AR000110; AR000111–AR000115;

AR000126–AR000132; AR000137–AR000144; AR000157–AR000159;

AR000160–AR000165; AR000167–AR000170; AR000171–AR000174;

AR000179–AR000187; AR000191–AR000197; AR000201–AR000205; Dkt.

# 54-9, Exh. G-22, AR000206–AR000209; AR000210–AR000211; AR000218–
                                          21
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 22 of 75




AR000227; AR000242–AR000249; AR000258–AR000262; AR000275–

AR000278; see also Dkt. # 54-8, Exh. G-22, AR000145–AR000147; AR000198–

AR000200.)

      65.    During this same period, ATF also concluded that some proposed

bump stock devices were machineguns because, in ATF’s view, they relied on

mechanical parts to channel recoil energy. (See, e.g., Dkt. # 54-8, Exh. G-22,

AR000119–AR000125; AR000149–AR000156.)

      66.    One manufacturer submitting a classification request during this

period was Slide Fire. In 2010, ATF informed Slide Fire that a bump stock

submitted for classification by Slide Fire was a firearm part not regulated under the

GCA or NFA, and not a machinegun. (Dkt. # 54-2, Exh. P-3, AR000126–

AR000130; Dkt. # 54-2, Exh. P-6, AR000324–AR000329.)

      67.    In its patent application, Slide Fire stated that “[t]he shoulder stock

and pistol grip and finger rest [of the bump stock] are fixed together as a

monolithic handle unit that, in use, is held tight to the user’s body.” (Dkt. # 54-5,

Exh. G-13, AR000382.) Slide Fire also stated that this unit (including the user’s

trigger finger) “remain[s] relatively stationary as . . . pulled” in the bump firing

mode. (Id. at AR000385.)



                                           22
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 23 of 75




      68.    Beginning in 2010, Slide Fire made its bump stocks commercially

available in the United States. See 83 Fed. Reg. 66546–47.

      69.    Another manufacturer submitting a classification request to ATF

between 2008 and 2017 was Bump Fire Systems. ATF determined that a bump

stock submitted for classification by Bump Fire Systems was not a machinegun

because the “device is incapable of initiating an automatic firing cycle that

continues until either the finger is released or the ammunition supply is exhausted.”

(Dkt. # 54-8, Exh. G-22, AR000160–AR000167.)

         Development of the Final Rule Following Las Vegas Shooting

      70.    On October 1, 2017, a gunman armed with more than two dozen rifles

fired “several hundred rounds of ammunition in a short period of time [into a

crowd of concertgoers in Las Vegas, Nevada], killing 58 people and wounding

approximately 500.” 83 Fed. Reg. 66516.

      71.    Investigators recovered fourteen firearms equipped with Slide Fire

bump stocks from the hotel room from which the shooter carried out his attack

(“the Las Vegas shooting”). (See Dkt. # 54-10, Exh. G-24, AR001027–

AR001043.)




                                         23
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 24 of 75




      72.    On October 2, 2017, ATF Acting Director Thomas Brandon sent an

email to a subordinate, asking “are these [bump stocks] ‘ATF approved’ as

advertised?” (Dkt. # 54-2, Exh. P-6, AR000323.)

      73.    Later that day Acting Director Brandon received a reply that said,

“They are approved as advertised as long as an individual doesn’t perform

additional modifications to the firearm.” (Id. at AR000330.)

      74.    Members of Congress and members of the public also inquired about

the regulatory status of bump stocks following the Las Vegas shooting. (See Dkt.

# 54-2, Exh. P-7, AR001094; see also 83 Fed. Reg. 66516.)

      75.    On October 4, 2017, Representative David Cicilline proposed H.R.

3947, “The Automatic Gunfire Prevention Act,” which would have amended the

GCA to prohibit any “trigger crank, a bump-fire device, or any part, combination

of parts, component, device, attachment, or accessory that is designed or functions

to accelerate the rate of fire of a semiautomatic rifle but not convert the

semiautomatic rifle into a machinegun.” (Dkt. # 1 ¶ 88; Dkt. # 11 ¶ 88.)

      76.    H.R. 3947 was never advanced in the House of Representatives and

lapsed with the conclusion of the 115th Congress. (Dkt. # 1 ¶ 89; Dkt. # 11 ¶ 89.)




                                          24
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 25 of 75




      77.    Also on October 4, 2017, Senator Dianne Feinstein proposed S. 1916,

which was identical to H.R. 3947 and never received a vote in the Senate. (Dkt.

# 1 ¶ 90; Dkt. # 11 ¶ 90.)

      78.    On October 5, 2017, the Chief Counsel for ATF sent a proposed

memorandum entitled, “Legality of ‘Bump-Fire’ Rifle Stocks” to the Office of the

Attorney General of the United States, which described ATF’s prior interpretation

as applied to bump stocks. (Dkt. # 54-7, Exh. G-21, AR000534.)

      79.    The memorandum noted that the “key factor” ATF looked to “in

making the determination that these ‘bump-fire’ devices did not fall within the

statutory machinegun definition was whether the device artificially enhanced the

rate of fire by using a mechanical feature, as opposed to facilitating a shooter’s

ability to physically pull the trigger at a higher rate than would be possible without

the device.” (Id.)

      80.    The memorandum also noted that ATF had previously concluded that

a bump stock device “that relied on the shooter to apply forward pressure on the

fore-end of the firearm . . . wasn’t a machinegun because [ATF then reasoned] it

was incapable of initiating an automatic firing cycle that continues until either the

finger is released or the ammunition supply is exhausted.” (Id. at AR000536

(internal quotations omitted).)
                                          25
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 26 of 75




      81.    On October 6, 2017, Jim Cavanaugh, then a “Law Enforcement

Analyst” for NBC and MSNBC, sent Acting Director Brandon an email outlining

his “outside view . . . on Bump Stocks.” (Dkt. # 54-2, Exh. P-8, AR000685.) In

this email, Cavanaugh noted that, with bump stocks, “[t]he trigger is only pulled

once, by human action” and “recommend[ed] an overruling of the prior

decision[s],” arguing that Acting Director Brandon could “do it fast and it is the

right thing to do.” (Id.) Cavanaugh cautioned against, in his view, “let[ting] the

technical experts take [Brandon] down the rabbit hole.” (Id.)

      82.    Acting Director Brandon responded to this email later that day,

writing, in full, “Thanks, Jim. At FTB now. Came to shoot it myself. I’m very

concerned about public safety and share your view. Have a nice day, Tom.” (Id.)

      83.    Acting Director Brandon’s calendar for that day indicates his presence

at ATF’s National Training Center in Martinsburg, West Virginia, but the Court

finds no evidence in the Administrative Record regarding whether Acting Director

Brandon, or anyone affiliated with ATF, actually test-fired or physically examined

a bump stock device that day or since. (Id. at AR000686.)

      84.    On October 10, 2017, Representative Carlos Curbelo proposed H.R.

3999, which would have amended the GCA. (Dkt. # 1 ¶ 91; Dkt. # 11 ¶ 91.) This

bill would have added a prohibition to the GCA for “any part or combination of
                                         26
        Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 27 of 75




parts that is designed and functions to increase the rate of fire of a semiautomatic

rifle but does not convert the semiautomatic rifle into a machinegun.” (Dkt. # 1

¶ 92; Dkt. # 11 ¶ 92.)

        85.   H.R. 3999 was never advanced in the House and lapsed with the

conclusion of the 115th Congress. (Dkt. # 1 ¶ 93; Dkt. # 11 ¶ 93.)

        86.   The DOJ issued an advance notice of proposed rulemaking

(“ANPRM”) in the Federal Register on December 26, 2017. (See Dkt. # 54-10,

Exh. G-35, AR000773–AR000776, Application of the Definition of Machinegun

to “Bump Fire” Stocks and Other Similar Devices, 82 Fed. Reg. 60929 (Dec. 26,

2017).)

        87.   The ANPRM solicited comments concerning the market for bump

stocks, asking manufacturers, consumers, and retailers to share information about,

inter alia, the cost of bump stocks, the number of sales, the cost of manufacturing,

and the potential effect of a rulemaking prohibiting bump stocks. (Id.)

        88.   Public comment on the ANPRM concluded on January 25, 2018.

(See id.; https://www.regulations.gov/document?D=ATF-2018-0001-0001 (last

visited Nov. 13, 2020).) The DOJ received 115,916 comments on the ANPRM.

(Id.)



                                         27
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 28 of 75




      89.    ANPRM commenter Bernard Owens stated in a comment that bump

stocks “help reduce the learning curve for [bump firing],” “are used to better

control aim while bump firing,” “are used to better control the number of shots

fired when bump-firing,” and have the “primary purpose[]” of “enabl[ing] firing 2

or 3 shots very quickly with good accuracy.” (Dkt. # 54-5, Exh. G-10, AR001526;

see https://www.regulations.gov/document?D=ATF-2018-0001-1385 (last visited

Nov. 13, 2020).)

      90.    ANPRM commenter Nathan Johnson stated in a comment that bump

stocks are “an aesthetically and ergonomically pleasing replacement for numerous

methods” of bump firing. (Dkt. # 54-5, Exh. G-16, AR001664; see

https://www.regulations.gov/document?D=ATF-2018-0001-20294 (last visited

Nov. 13, 2020).)

      91.    In this process, Acting Director Brandon considered a New York

Times online graphic to be a “great” tool for “understanding bump stocks.” (See

Dkt. # 54-5, Exh. G-8, AR000716,

https://www.nytimes.com/interactive/2017/10/04/us/bump-stock-lasvegas-

gun.html (last visited Nov. 13, 2020).) That online graphic accurately depicts the

mechanical operation of a bump stock.



                                         28
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 29 of 75




      92.    On February 20, 2018, President Donald Trump issued a

memorandum to the Attorney General concerning bump stocks, which was

published in the Federal Register. (Dkt. # 54-5, Exh. G-11, AR000790–

AR000791, 83 Fed. Reg. 7949 (“President’s Memo”).)

      93.    The President’s Memo directed DOJ “to dedicate all available

resources to complete the review of the comments received, and, as expeditiously

as possible, to propose for notice and comment a rule banning all devices that turn

legal weapons into machineguns.” (Id.)

      94.    On March 16, 2018, Acting Director Brandon answered questions

before the Senate Judiciary Committee. (See Dkt. # 54-2, Exh. P-7, AR001094.)

In response to a question about the authority to ban bump stocks from Senator

Richard Blumenthal, Acting Director Brandon explained ATF’s decision process

by responding, in full:

      Senator, when I first was with the tragedy on October 1st and dealing
      with bump stocks, internally within ATF from our technical experts,
      firearms experts, and our lawyers [the theory] was that they didn’t fall
      within the [GCA and the NFA].

      I have kept an open mind in the interest of public safety from the letters
      I received from both Republicans and Democrats, and to be candid with
      you, I went outside and over to DOJ and I said, “I don’t want us to have
      tunnel vision.”



                                         29
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 30 of 75




      And I’m being told one thing. And so, the Attorney General tasked the
      team to look at it. Since that time, the – our experts [sic], working with
      the DOJ experts, have led to the advancements from an advanced notice
      of proposed rulemaking now to a notice of proposed rulemaking that is
      currently sitting at the Office of Management and Budget.

(Dkt. # 54-2, Exh. P-7, AR001094.)

      95.    On March 29, 2018, DOJ published a Notice of Proposed Rulemaking

(“NPRM”) establishing changes to the regulations in 27 C.F.R. §§ 447.11, 478.11,

and 479.11 to re-interpret the terms “single function of the trigger” and

“automatically” within the federal definition of “machinegun” in 26 U.S.C.

§ 5845(b). (Dkt. # 54-10, Exh. G-30, AR001238–AR001240, 83 Fed. Reg. 13442

(Mar. 29, 2018), https://www.regulations.gov/document?D=ATF-2018-0002-0001

(last visited Nov. 13, 2020.) The NPRM received 193,297 comments. Id.

                        The Final Rule and Bump Stocks

      96.    On December 26, 2018, DOJ published in the Federal Register a final

rule entitled Bump Stock Type Devices. See 83 Fed. Reg. 66514 (Dec. 26, 2019)

(“The Final Rule”).

      97.    The Final Rule was promulgated by the Attorney General, DOJ, and

ATF. Id. at 66514, 66554.

      98.    The Final Rule acknowledged the role of Presidential direction in the

Final Rule’s adoption, including from the President’s Memo. Id. at 66516–17.
                                         30
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 31 of 75




      99.    The Final Rule sets forth the DOJ’s understanding of the terms

“automatically” and “single function of the trigger.” Id.

      100. The Final Rule states that the phrase “single function of the trigger”

means a “single pull of the trigger and analogous motions.” Id. at 66515, 66553.

      101. The Final Rule states that the term “automatically” as it modifies

“shoots, is designed to shoot, or can be readily restored to shoot” means

“functioning as the result of a self-acting or self-regulating mechanism that allows

the firing of multiple rounds through a single function of the trigger.” Id. at

66518–19, 66553–54.

      102. The Final Rule instructed individuals who purchased bump stocks

prior to its implementation that they could destroy the devices themselves or

abandon them at their local ATF office prior to the effective date of the Final Rule,

March 26, 2019. 83 Fed. Reg. 66514, 66530.

      103. Most firearms operate through the pull of a shooter’s finger on a

curved trigger. See United States v. Jokel, 969 F.2d 132, 134–35 (5th Cir. 1992);

United States v. Carter, 465 F.3d 658, 664–65 (6th Cir. 2006).

      104. “Pull the trigger” is the commonly accepted terminology for the

method by which firearms are usually operated. See “trigger,” n.1., OED Online,



                                          31
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 32 of 75




https://www.oed.com/view/Entry/206003; Webster’s New World Dictionary 1177

(3d ed. 1988); Guedes I, 356 F. Supp. 3d at 130.

      105. “Automatically” is the adverbial form of “automatic,” which, when

the NFA was enacted in 1934, was defined to mean “having a self-acting or

self-regulating mechanism that performs a required act at a predetermined point in

an operation.” (Dkt. # 54-10, Exh. G-33, Webster’s New International Dictionary

187 (2d ed. 1934).)

                            Plaintiff and the Final Rule

      106. In April 2018, Plaintiff purchased two Slide Fire bump stock devices,

which had been approved for sale by ATF, for use in recreational shooting and

targeting practice. (Dkt. # 54-2 ¶ 3.)

      107. Plaintiff owned those two Slide Fire bump stocks until he surrendered

them to ATF on March 25, 2019, in compliance with the Final Rule. (Id. ¶ 4.)

      108. ATF agreed to preserve Plaintiff’s bump stocks while this lawsuit is

pending. (Dkt. # 1 ¶ 124; Dkt. # 11 ¶ 124.)

      109. ATF has preserved Plaintiff’s Slide Fire devices pending the outcome

of this lawsuit. (Dkt. # 54-2 ¶ 5.)

      110. In this suit, Plaintiff seeks the return of his bump stock devices, as

well as a declaratory judgment and permanent injunction preventing the
                                         32
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 33 of 75




enforcement of the Final Rule against him and others similarly situated within the

Court’s jurisdiction. (Dkt. # 1 ¶ 251; Dkt. # 39 ¶¶ 325–327.)




                                        33
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 34 of 75




II.   CONCLUSIONS OF LAW

      A.     Whether Plaintiff has standing to bring this case

      111. Under Article III of the U.S. Constitution, federal courts only have

jurisdiction to decide cases and controversies. Lujan v. Defenders of Wildlife, 504

U.S. 555, 559–60 (1992). Accordingly, the party invoking federal jurisdiction—in

this case, Plaintiff—must prove three elements to establish standing: injury in fact,

causation, and redressability. Id. at 561. Plaintiff claims he “has continued and

will continue to suffer harm in the form of a violation of his constitutional rights, a

deprivation of his property, and potential criminal prosecution. (Dkt. # 1 ¶ 250.)

As explained below, the Court finds Plaintiff has met the standing bar for his claim

of property deprivation and, therefore, does not unnecessarily reach his other

asserted grounds for standing.

      112. First, Plaintiff must have suffered an “injury in fact” that is “concrete

and particularized” and “actual or imminent.” Id. at 560. An “invasion of a legally

protected interest” supplies Plaintiff with the requisite personal stake in the

outcome of this case. Deutsch v. Annis Enterprises, Inc., 882 F.3d 169, 173 (5th

Cir. 2018). Because Plaintiff was required to surrender his bump stock devices to

ATF on March 25, 2019 to comply with the Final Rule, he has met this element.

(Dkt. # 1 ¶ 2.) Second, Plaintiff must show a “causal connection between the
                                          34
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 35 of 75




injury and the conduct complained of.” Lujan, 504 U.S. at 560. Plaintiff has

sufficiently traced this property deprivation injury to Defendants’ issuance of the

Final Rule by accurately noting that the Final Rule “direct[ed] him to destroy or

surrender his Slide Fire devices before March 26, 2019.” (Dkt. # 1 ¶¶ 122, 124;

see 83 Fed. Reg. 66547).) Third, Plaintiff must show that it is likely—not merely

speculative—that his injury “will be redressed by a favorable decision.” Lujan,

504 U.S. at 561. If Plaintiff were to succeed in this case and obtain a permanent

injunction against the Final Rule’s enforcement, the Court could redress Plaintiff’s

harm by ordering ATF to return Plaintiff’s devices. Accordingly, Plaintiff has met

his constitutional burden to prove standing.

      113. “Even if a plaintiff establishes Article III standing, [the Court] may

consider whether prudential standing principles nonetheless counsel against

hearing the plaintiff’s claims.” Cibolo Waste, Inc. v. City of San Antonio, 718

F.3d 469, 474 (5th Cir. 2013). “For a plaintiff to have prudential standing under

the APA, ‘the interest sought to be protected by the complainant [must be]

arguably within the zone of interest to be protected or regulated by the statute in . .

. question.’” Nat’l Credit Union Admin. v. First Nat’l Bank & Trust Co., 522 U.S.

479, 488 (1998) (quoting Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397

U.S. 150, 153 (1970)). “Whether a plaintiff comes within ‘the zone of interests’ is
                                          35
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 36 of 75




an issue that requires [the Court] to determine, using traditional tools of statutory

interpretation, whether a legislatively conferred cause of action encompasses a

particular plaintiff’s claim.” Lexmark Int’l Inc. v. Static Control Components,

Inc., 572 U.S. 118, 127 (2014). The APA permits suits by “[a] person suffering

legal wrong because of agency action, or adversely affected or aggrieved by

agency action within the meaning of a relevant statute.” 5 U.S.C. § 702. In this

case, Plaintiff was forced to surrender or destroy his own property in response to

the issuance of the Final Rule. (Dkt. # 1 ¶¶ 52, 122, 124.) Accordingly, Plaintiff’s

arguments are not “generalized grievance[s]” or attempts to “rais[e] another

person’s legal rights.” Cibolo Waste, 718 F.3d at 474. There are no prudential

limitations preventing the Court from deciding this case.

      114. Plaintiff can seek injunctive relief if “continuing, present adverse

effects” accompany his allegation of past injury. Lyons v. City of Los Angeles,

461 U.S. 95, 102 (1983). Plaintiff alleges that he has suffered and “will continue

to suffer harm in the form of a violation of his constitutional rights, a deprivation

of his property, and potential criminal prosecution. (Dkt. # 1 ¶ 250.) Because the

Final Rule does not permit ATF—who has retained Plaintiff’s devices while this

suit is pending—to lawfully return Plaintiff’s devices, Plaintiff has met this

requirement. (See id. ¶¶ 5, 52, 122, 124; 83 Fed. Reg. 66515, 66539 (requiring
                                          36
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 37 of 75




current bump stock owners to destroy or “abandon” their devices at their local ATF

field office by March 26, 2019 and prohibiting possession after that date).)

      115. For the reasons above, Plaintiff has a direct interest in the outcome of

this case and standing to pursue it.

      B.     Whether the Final Rule was validly issued pursuant to
             appropriately delegated authority from Congress

             1.     Whether the Final Rule was a legislative or interpretive rule

      116. Agency statements usually fall into one of two types: legislative or

interpretive. Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 96–97 (2015).

Legislative—or substantive—rules are issued pursuant to statutory authority and

have the force and effect of law. PDR Network, LLC v. Carlton & Harris

Chiropractic, Inc., 139 S. Ct. 2051, 2055 (2019). These rules also “affect

individual rights” and “create new law.” Davidson v. Glickman, 169 F.3d 996,

999 (5th Cir. 1999). By contrast, interpretive rules simply “advise the public of

[an] agency’s construction of the statutes and rules which it administers.” Perez,

575 U.S. at 96–97 (quoting Shalala v. Guernsey Memorial Hosp., 514 U.S. 87, 99

(1995)). Interpretive rules “do not have the force and effect of law and are not

accorded that weight in the adjudicatory process.” Shalala, 514 U.S. at 99.




                                         37
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 38 of 75




      117. The Court is not bound by an agency’s choice of label for its action.

U.S. Dep’t of Labor v. Kast Metals Corp., 744 F.2d 1145, 1149 (5th Cir. 1984).

Instead, it must first look to whether an agency “intended” to speak with the force

of law when classifying a rule as legislative or interpretive. See Encino Motorcars,

LLC v. Navarro, 136 S. Ct. 2117, 2122 (2016). To uncover this intent, the Court

examines the “language actually used by the agency.” Cmty. Nutrition Inst. v.

Young, 818 F.2d 943, 946 (D.C. Cir. 1987). Second, the Court sees “whether the

agency has published the rule in the Code of Federal Regulations.” Am. Mining

Cong. v. Mine Safety & Health Admin., 995 F.2d 1106, 1109 (D.C. Cir. 1993).

Third, the Court must determine “whether the agency has explicitly invoked its

general legislative authority.” Id.; see Guedes v. Bureau of Alcohol, Tobacco,

Firearms & Explosives, 920 F.3d 1, 18–19 (D.C. Cir. 2019) (“Guedes II”). Fourth,

courts in the Fifth Circuit must consider whether the rule will “produce []

significant effects on private interests.” Gulf Restoration Network v. McCarthy,

783 F.3d 227, 236 (5th Cir. 2015). Finally, if a court finds an express invocation

of the Chevron framework in the rule, the rule is likely legislative because Chevron

deference can only apply to legislative rules. See Guedes II, 920 F.3d at 18–19.

      118. Defendants intended the Final Rule to speak with the force of law. As

the D.C. Circuit noted, the Final Rule “unequivocally bespeaks an effort by
                                         38
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 39 of 75




[Defendants] to adjust the legal rights and obligations of bump-stock owners—i.e.,

to act with the force of law.” Id. at 18. The prospective, binding language in the

Final Rule makes this intent clear. Id. For instance, the Final Rule states that

bump stocks “will be prohibited when this rule becomes effective.” 83 Fed. Reg.

66514 (emphasis added). Defendants went out of their way to clarify that—before

the Final Rule’s effective date—any person “currently in possession of a bump-

stock-type device is not acting unlawfully.” Id. at 66523 (emphasis added). The

Final Rule also provides guidance for how individuals can comply “to avoid

violating 18 U.S.C. § 922(o)” and emphasizes that it will “criminalize only future

conduct, not past possession” of bump-stock-type devices. Id. at 66525, 66530. 4

      119. Second, the Final Rule’s “publication in the Code of Federal

Regulations also indicates that it is a legislative rule.” Guedes II, 920 F.3d at 19

(citing Am. Mining Cong., 995 F.3d at 1112). Publication in the Code of Federal

Regulations (“the CFR”) is statutorily limited to rules with “general applicability

and legal effect.” 44 U.S.C. § 1510. Because the Final Rule purports to amend

three definitional sections of the CFR (27 C.F.R. §§ 447.11, 478.11, and 479.11),



4
 For this reason, the Court also rejects Plaintiff’s challenge that the Final Rule
violates the Administrative Procedure Act for its “retroactive effect.” (Dkt. # 1
¶ 249.)
                                          39
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 40 of 75




this factor also suggests the Final Rule is legislative. See Guedes II, 920 F.3d at

19.

      120. Third, “the agency has explicitly invoked its general legislative

authority” from two sources. Id. The Final Rule cites 18 U.S.C. § 926(a) and 26

U.S.C. § 7805(a)5 in support of Defendants’ ability to promulgate the Final Rule.

83 Fed. Reg. 66515. Under section 926(a), the Attorney General has the power to

“prescribe only such rules and regulations as are necessary to carry out the

provisions of [the GCA].” 18 U.S.C. § 926(a). Section 7805(a) grants the

Attorney General authority to “prescribe all needful rules and regulations for the

enforcement of [the NFA].” 26 U.S.C § 7805(a); see Homeland Security Act of

2002, Pub. L. 107-296, 116 Stat. 2135 (transferring NFA enforcement power from

the Secretary of the Treasury to the Attorney General without altering the language

still present in section 7805).

      121. Fourth, the Final Rule “impose[s] obligations [and] produce[s] . . .

significant effects on private interests.” Gulf Restoration Network, 783 F.3d at 236



5
  The Final Rule also cites 26 U.S.C. § 7801(a)(2)(A), which clarifies that the
authority in section 7805(a) related to the NFA belongs to the Attorney General,
rather than the Secretary of the Treasury. 26 U.S.C. § 7801(a)(2)(A). For the sake
of brevity, the Court simply refers to this combined authority as an invocation of
Defendants’ authority under section 7805(a).
                                           40
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 41 of 75




(distinguishing rulemaking from an unreviewable enforcement decision). The

D.C. Circuit has reasoned that “[t]he most important factor in differentiating

between binding and nonbinding actions is the actual legal effect (or lack thereof)

of the agency action in question.” Ass’n of Flight Attendants-CWA, AFL-CIO v.

Huerta, 785 F.3d 710, 717 (D.C. Cir. 2015) (“Huerta”). “Agency action that

creates new rights or imposes new obligations on regulated parties or narrowly

limits administrative discretion constitutes a legislative rule.” Id. Defendants

estimate that the Final Rule will have an economic impact of $102.5 million by

voiding the sale of as many as 520,000 bump-stock devices. 83 Fed. Reg. 66547.

This adjustment imposes the type of “significant effect[] on private interests”

characteristic of legislative rules. See Gulf Restoration Network, 783 F.3d at 236;

see Huerta, 785 F.3d at 717.

      122. ATF further demonstrated the legislative character of the Final Rule

by explicitly invoking the framework of Chevron U.S.A., Inc. v. Nat. Res. Def.

Council, 467 U.S. 837 (1984) because interpretive rules “enjoy no Chevron status

as a class.” United States v. Mead Corp., 533 U.S. 218, 232 (2001); 83 Fed. Reg.

66527. For all these reasons, the Final Rule is a legislative rule.




                                          41
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 42 of 75




             2.     Whether the Final Rule is ultra vires as a legislative rule
                    issued pursuant to 18 U.S.C. § 926(a) and 26 U.S.C.
                    § 7805(a)

      123. Defendants first invoked 18 U.S.C. § 926(a) as delegated authority to

issue a legislative rule like the Final Rule. 83 Fed. Reg. 66515. That statute

authorizes the Attorney General to “prescribe only such rules and regulations as

are necessary to carry out the provisions of [the GCA].” 18 U.S.C. § 926(a).

Defendants then invoked 26 U.S.C. § 7805(a) for the authority to “prescribe all

needful rules and regulations for the enforcement of [the NFA].” 26 U.S.C.

§ 7805(a).

      124. Plaintiff characterizes the delegation under 18 U.S.C. § 926(a) as

“implementing authority.” (Dkt. # 39 ¶ 263.) He argues that “Congress withheld a

different type of legislative rulemaking authority,” instead providing a limited

delegation for implementation. (Id.) By contrast, the D.C. Circuit found this

delegation to be “a general conferral of rulemaking authority” that clearly included

the authority to issue legislative rules that fill gaps in the statutory definition of

“machinegun” like the Final Rule does. Guedes II, 720 F.3d at 20–21.

      125. Like Plaintiff, Defendants contend—in this litigation and in related

cases on appeal—that every court which has examined the delegations cited in the

Final Rule has read the delegations too broadly. (Dkt. # 59 at 16; see Br. for the
                                            42
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 43 of 75




Respondents in Opp. at 14, 25, Guedes v. ATF, cert. denied, No. 19-296 (“Guedes

III”) (Dec. 4, 2019); Br. for Appellees at 40-41, Aposhian v. Barr, No. 19-4036

(10th Cir. Aug. 26, 2019) (“Aposhian II”).) Defendants agree with Plaintiff that

“the narrow statutory delegation on which the [Final Rule] relies does not provide

the Attorney General the authority” to issue legislative rules with criminal

consequences. (Dkt. # 59 at 16.)

      126. In Texas v. United States, 497 F.3d 491 (5th Cir. 2007), the Fifth

Circuit emphasized that “[a]gency authority may not be lightly presumed” or

implied sub silentio. Id. at 502 (citing Michigan v. E.P.A., 268 F.3d 1075, 1082

(D.C. Cir. 2001)). On the other hand, “[i]n this circuit, [courts] apply Chevron to

an agency’s interpretation of its own statutory jurisdiction.” City of Arlington,

Tex. v. F.C.C., 668 F.3d 229, 248 (5th Cir. 2012). Normally, that means that

courts in the Fifth Circuit must begin with “the traditional tools of statutory

construction” and, if the scope of the delegation is ambiguous, afford deference to

an agency’s reasonable interpretation of its authority. Id.; Texas, 497 F.3d at 503;

see generally Chevron, 467 U.S. at 842–43.

      127. At the same time, when an agency abandons its interpretation of a

statute, that interpretation no longer deserves deference. Estate of Cowart v.



                                          43
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 44 of 75




Nicklos Drilling Co., 505 U.S. 469, 480 (1992).6 The Supreme Court has noted

that “it would be quite inappropriate to defer to an interpretation which has been

abandoned by the policymaking agency itself.” Id. Therefore, although the Final

Rule is a legislative rule for which Defendants invoked their authority under 18

U.S.C. § 926(a) and 26 U.S.C. § 7805, the Court examines the delegations under

these statutes without the deferential thumb of Chevron on the scale. See id.

      128. The parties are correct that section 926(a) could have delegated

broader authority to Defendants. But see Guedes I, 356 F. Supp. 3d at 128.

Nevertheless—like every other court to have considered the issue—the Court still

concludes that section 926(a) is a broad enough delegation for ATF to issue a

legislative rule that fills gaps in the definition of “machinegun” under the GCA.

“Because [section 926(a)] authorizes the [Attorney General] to promulgate those

regulations which are ‘necessary,’ it almost inevitably confers some measure of

discretion to determine what regulations are in fact ‘necessary.’” Nat’l Rifle

Ass’n v. Brady, 914 F.2d 475, 479 (4th Cir. 1990) (Wilkinson, J.). Filling gaps for

how to apply the terms within the statutory definition of “machinegun” to bump


6
 In the Final Rule, ATF abandoned its prior determinations regarding the status of
bump stocks. See 83 Fed. Reg. 66531. The principle in Estate of Cowart explains
why those prior determinations are not entitled to Chevron deference, while the
new interpretation may or may not be (see Part II.C below).
                                        44
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 45 of 75




stocks is within the scope of this “measure of discretion” under section 926(a). See

id.; see also Demko v. United States, 44 Fed. Cl. 83, 99 (1999) (recognizing ATF’s

authority to classify a shotgun as a “destructive device” under another provision of

the GCA); 83 Fed. Reg. 66527.

      129. The Court also agrees with the courts in Guedes I, Guedes II,

Aposhian I, and Aposhian II7 that 26 U.S.C. § 7805 provides Defendants the

authority to issue a legislative rule like the Final Rule. In Guedes II, the D.C.

Circuit noted that the Supreme Court has characterized section 7805 as an “express


7
 The Court is aware that the Panel’s decision in Aposhian II has been vacated
pending a rehearing en banc by the Tenth Circuit. See Aposhian v. Barr, 973 F.3d
1151, 1151 (10th Cir. Sept. 4, 2020) (“Aposhian III”). Accordingly, when the
Court cites to this vacated decision in these Findings of Fact and Conclusions of
Law, it does so by relying on the reasoning behind these parts of the Aposhian II
court’s determination—which, in each case, finds support outside the Tenth
Circuit—rather than on that case’s holding itself. See, e.g., Guedes II, 720 F.3d 1
(D.C. Cir. 2019).

Accordingly, should the Tenth Circuit’s en banc decision support Plaintiff’s view
of the Final Rule, the Court would still find that Defendants shall prevail in this
case. Cf. Whole Woman’s Health v. Smith, 338 F. Supp. 3d 606, 624–25 (W.D.
Tex. 2018) (Ezra, J.) (ruling opposite to the Seventh Circuit’s
subsequently-reversed decision in Planned Parenthood of Indiana and Kentucky,
Inc. v. Comm’r of Indiana State Dep’t of Health, 888 F.3d 300, 309 (7th Cir.
2018), regarding an Indiana fetal tissue remains law virtually identical to that of
Texas); Box v. Planned Parenthood of Indiana and Kentucky, Inc., 139 S. Ct. 1780,
1782 (2019) (reversing the Seventh Circuit’s determination—not relied on by the
undersigned—that a state’s asserted interest in “the humane and dignified disposal
of human remans” was illegitimate on its face).
                                          45
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 46 of 75




congressional authorization[] to engage in the process of rulemaking” that served

as “a very good indicator of delegation meriting Chevron treatment” (which is

necessarily a delegation authorizing legislative rulemaking). Guedes II, 920 F.3d

at 20–21 (quoting Mayo Found. For Med. Educ. & Research v. United States, 562

U.S. 44, 57 (2011)).

      130. Accordingly, Defendants issued the Final Rule pursuant to valid

delegated authority and the Final Rule is not ultra vires.

             3.    Whether Defendants violated principles of non-delegation
                   and/or separation of powers in this case

      131. Under Article I of the U.S. Constitution, “[a]ll legislative Powers

herein granted shall be vested in a Congress of the United States.” U.S. Const. art.

I, § 1. Yet, Congress can delegate some authority to the Executive Branch (or

independent agencies) to engage in rulemaking without violating principles of

non-delegation, even where such rulemaking may lead to criminal consequences.

See Loving v. United States, 517 U.S. 748, 768 (1996) (documenting the Supreme

Court’s history of “uphold[ing] delegations whereby the Executive or an

independent agency defines by regulation what conduct will be criminal”).

Plaintiff’s reliance on United States v. Eaton, 144 U.S. 677 (1892) is inapposite, as

that case has been severely limited since the Supreme Court reached that decision

                                         46
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 47 of 75




more than a century ago. See, e.g., United States v. Howard, 352 U.S. 212, 216–17

(1957) (“[Eaton] turned on its special facts . . . [and] has not been construed to

state a fixed principle that a regulation can never be a ‘law’ for purposes of

criminal prosecutions.”). Because executive actors (like Defendants) may issue

rules that lead to criminal consequences, there is no separation of powers issue

with the Final Rule. Loving, 517 U.S. at 768.

      132. The Final Rule also comports with non-delegation principles. “[T]he

Constitution does not ‘deny[] to the Congress necessary resources of flexibility and

practicality to perform its function[s].’” Gundy v. United States, 139 S. Ct. 2116,

2123 (2019) (quoting Yakus v. United States, 321 U.S. 414, 425 (1944)). The

Supreme Court has “held, time and again, that a statutory delegation is

constitutional as long as Congress ‘lay[s] down by legislative act an intelligible

principle to which the person or body authorized to [exercise the delegated

authority] is directed to conform.’” Id., 139 S. Ct. at 2123 (quoting J.W. Hampton,

Jr. & Co. v. United States, 276 U.S. 394, 409 (1928)).

      133. The Supreme Court “has made clear” that the standards for

compliance with non-delegation principles “are not demanding.” Gundy, 139 U.S.

at 2129. In fact, “[o]nly twice in this country’s history [has the Supreme Court]

found a delegation excessive.” Id.
                                          47
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 48 of 75




      134. The Final Rule explains the criminal consequences of bump stock

ownership by fleshing out the definitions of “single function of the trigger” and

“automatically” within 26 U.S.C. § 5845(b). See 83 Fed. Reg. 66515. By not

defining those terms explicitly in the statute, Congress implicitly delegated the

authority to clarify those terms. See FDA v. Brown & Williamson Tobacco Corp.,

529 U.S. 120, 159 (2000); see also Aposhian I, 374 F. Supp. 3d at 1151 (citing

Chevron, 467 U.S. at 844 (recognizing the need for “the making of rules [by

agencies] to fill any gap left, implicitly or explicitly, by Congress”).

      135. As explained in Part II.B.2, Defendants acted within the scope of

delegated authority by issuing this legislative rule. See Brady, 914 F.2d at 479

(explaining the scope of 18 U.S.C. § 926(a)); Guedes II, 920 F.3d at 20–21

(finding the Final Rule within the scope of 26 U.S.C. § 7805). The delegations of

authority supporting the Final Rule also do not violate non-delegation principles

because 18 U.S.C. § 926(a) only permits the Attorney General to “prescribe such

rules and regulations as are necessary to carry out the provisions of [the GCA]”

and 26 U.S.C. § 7805 provides similar authority for “all needful rules and

regulations for the enforcement of [the NFA].” 18 U.S.C. § 926(a); 26 U.S.C.

§ 7805(a). Given that the Supreme Court has “over and over upheld even very

broad delegations,” like ones requiring an agency merely “to regulate in the ‘public
                                          48
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 49 of 75




interest,’” the delegations underlying the Final Rule certainly pass the “intelligible

principle” test. Gundy, 139 U.S. at 2129 (citing Nat’l Broadcasting Co. v. United

States, 319 U.S. 190, 216 (1943)).

      136. Therefore, the Court is not convinced by either Plaintiff’s separation

of powers argument or his non-delegation argument.

      C.     Whether Defendants’ current interpretations are entitled to
             deference under Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,
             Inc., 467 U.S. 837 (1984)

             1.     Whether Chevron deference can be—and, in this case, has
                    been—waived

      137. In their trial briefs, Defendants avoid relying on Chevron deference to

support their interpretation of “machinegun” in the Final Rule. (Dkt. # 46 at 24;

Dkt. # 59 at 17.) However, the Supreme Court’s decision in Chevron is binding

precedent that, when applicable, the Court is not permitted to ignore. At the same

time, it is less clear whether Chevron deference applies when the lawyers for both

sides avoid raising it in litigation. See SoundExchange, Inc. v. Copyright Royalty

BD., 904 F.3d 41, 54 (D.C. Cir. 2018); Global Tel*Link v. F.C.C., 866 F.3d 397,

417 (D.C. Cir. 2017). While courts should generally reach only those arguments

that the parties present, some argue that Chevron represents an interpretive

framework that binds courts regardless of the arguments raised by the parties.

                                          49
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 50 of 75




United States v. Sineneng-Smith, 140 S. Ct. 1575, 1578–79 (2020); see, e.g., Anya

Bernstein, Who is Chevron For?, Yale J. Reg.: Notice & Comment (Aug. 24,

2017), https://perma.cc/3UP6-AJQB (last visited Nov. 13, 2020).

      138. Both circuits that have considered similar challenges to the Final Rule

have wrestled with the role of Chevron deference in the case. In Guedes II, Judges

Srinivasan and Millett of the D.C. Circuit concluded that “an agency’s lawyers . . .

cannot waive Chevron if the underlying agency action ‘manifests its engagement in

the kind of interpretive exercise to which review under Chevron generally

applies.’” Guedes II, 920 F.3d at 23 (quoting SoundExchange, 904 F.3d at 54).

Judge Henderson dissented from this portion of the decision, preferring to “leave

for another day whether the Government can ‘waive’ Chevron review.” Id. at 41

n.10 (Henderson, J., concurring in part and dissenting in part); see also Global

Tel*Link, 866 F.3d at 417 (declining to decide whether Chevron deference applied

when no party raised the issue).

      139. While granting a rehearing en banc, the Tenth Circuit asked litigants

for supplemental briefing on whether “Chevron step-two deference depend[s] on

one or both parties invoking it, i.e., can it be waived.” Aposhian v. Barr, 973 F.3d

1151, 1151 (10th Cir. Sept. 4, 2020) (“Aposhian III”) (granting petition to rehear

Aposhian II en banc).
                                         50
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 51 of 75




      140. For its part, the Supreme Court has built a backstop to Chevron

applicability by noting that “it would be quite inappropriate to defer to an

interpretation which has been abandoned by the policymaking agency itself.”

Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469, 480 (1992). In a statement

regarding the denial of certiorari in Guedes III, Justice Gorsuch further noted that

the Supreme Court “has often declined to apply Chevron deference when the

government fails to invoke it.” 140 S. Ct. at 790. For example, in Epic Systems

Corp. v. Lewis, 138 S. Ct. 1612 (2018), the Supreme Court found Chevron

deference inappropriate where “the Executive seems of two minds” about the result

it prefers. Id. at 1630 (noting conflict between briefs submitted by the Solicitor

General and National Labor Relations Board); see also Baldwin v. United States,

140 S. Ct. 690, 693 (2020) (Thomas, J., dissenting from denial of certiorari)

(disfavoring deference when an agency’s interpretation “has not been uniform”).

An interpretation that “conflicts with the agency’s earlier interpretation is entitled

to considerably less deference than a consistently held agency view.” INS v.

Cardoza-Fonseca, 480 U.S. 421, 446 n.30 (1987) (internal quotations omitted).

      141. Here, the conflict regarding the role of Chevron comes from the

explicit invocation of the Chevron framework in the Final Rule by Defendants (see

83 Fed. Reg. 66527) and the deliberate avoidance of the framework by counsel for
                                          51
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 52 of 75




Defendants (and Plaintiff) in their briefs. (See Dkt. # 57 at [27:12–27:13].)

Whether a divergence between the Final Rule and arguments made in defense of

the Final Rule can result in a Chevron waiver is an open question the Court need

not decide today. See Guedes II, 920 F.3d at 41 n.10 (Henderson, J. concurring in

part, dissenting in part). As explained below, it is irrelevant whether counsel for

Defendants could waive reliance on Chevron deference in the abstract or in this

case because Chevron does not apply to criminal statutes. See United States v.

Apel, 571 U.S. 359, 369 (2014).

             2.    Whether Chevron deference applies to agency
                   interpretations of criminal statutes

      142. Nevertheless, Chevron deference is still inapplicable in this case

because “the law before [the Court] carries the possibility of criminal sanctions.”

Guedes III, 140 S. Ct. at 790. As Justice Gorsuch noted in a statement regarding

the Supreme Court’s denial of certiorari in Guedes III, Chevron deference “has no

role to play when liberty is at stake.” Id. The Supreme Court has “never held that

the Government’s reading of a criminal statute is entitled to any deference.” Apel,

571 U.S. at 369; see also Abramski v. United States, 573 U.S. 169, 191 (2014)

(“[C]riminal laws are for courts, not for the Government, to construe”); but see

United States v. O'Hagan, 521 U.S. 642, 673–77 (1997) (deferring to an SEC

                                         52
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 53 of 75




interpretation of a criminal statute); Babbitt v. Sweet Home Chapter of Cmties. for

a Great Ore., 515 U.S. 687, 703 (1995) (applying “some degree of deference” to

regulations interpreting parts of the Endangered Species Act that provide for

criminal penalties). With Justice Gorsuch’s guidance in mind, the Court will rely

solely on “the traditional tools of statutory construction” to determine whether the

Final Rule adopts the correct interpretation of the definition of “machinegun” as

applied to bump-stock type devices. Texas, 497 F.3d at 503. In other words, the

Court will place no “thumb on the scale in favor of the government.” Guedes III,

140 S. Ct. at 790.

      143. Notably, the Supreme Court has cautioned against wading into

deference determinations when the Court determines that an agency rule adopts

“not only a reasonable [position], but the position that [the Court] would adopt

even if there were no formal rule and [the Court] were interpreting the statute from

scratch.” Edelman v. Lynchburg College, 535 U.S. 106, 114 (2002); see, e.g.,

Aposhian I, 374 F. Supp. 3d at 1151 (“The court need not confront the deference

dilemma here because the Final Rule’s clarifying definitions reflect the best

interpretation of the statute.”). As discussed below, the Court independently finds

that the Final Rule adopts the proper interpretation of “machinegun” by including

bump stock devices, so there really is no occasion to apply the deference afforded
                                         53
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 54 of 75




under Chevron step-two in this case. See Kisor v. Wilkie, 139 S. Ct. 2400, 2415

(2019) (“If uncertainty does not exist, there is no plausible reason for deference.”);

Aposhian I, 374 F. Supp. 3d at 1151.

      D.     Whether a bump stock is properly considered a “machinegun”
             under 26 U.S.C. § 5845(b)

      144. Defendants posit that the best reading of the statutory definition of

“machinegun” includes bump stocks like Mr. Cargill’s two Slide Fire devices. A

“machinegun” is defined statutorily as:

      any weapon which shoots, is designed to shoot, or can be readily
      restored to shoot, automatically more than one shot, without manual
      reloading, by a single function of the trigger. The term shall also include
      the frame or receiver of any such weapon, any part designed and
      intended solely and exclusively, or combination of parts designed and
      intended, for use in converting a weapon into a machinegun, and any
      combination of parts from which a machinegun can be assembled if
      such parts are in the possession or under the control of a person.

26 U.S.C. § 5845(b); see also 18 U.S.C. § 921(23) (“The term ‘machinegun’ has the

same meaning given such term in section 5845(b) of the National Firearms Act.”).

      145.    In the Final Rule, Defendants amend three regulatory definitions of

“machinegun” at 27 C.F.R. §§ 447.11, 478.11 and 479.11. The Final Rule sets the

definition of “machinegun” in each provision to mean any weapon

      which shoots, is designed to shoot, or can be readily restored to shoot,
      automatically more than one shot, without manual reloading, by a
      single function of the trigger. The term shall also include the frame or
                                          54
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 55 of 75




      receiver of any such weapon, any part designed and intended solely and
      exclusively, or combination of parts designed and intended, for use in
      converting a weapon into a machinegun, and any combination of parts
      from which a machinegun can be assembled if such parts are in the
      possession or under the control of a person. For purposes of this
      definition, the term ‘automatically’ as it modifies ‘shoots, is designed
      to shoot, or can be readily restored to shoot,’ means functioning as the
      result of a self-acting or self-regulating mechanism that allows the
      firing of multiple rounds through a single function of the trigger; and
      ‘single function of the trigger’ means a single pull of the trigger and
      analogous motions. The term ‘machinegun’ includes a bump-stock-
      type device, i.e., a device that allows a semi-automatic firearm to shoot
      more than one shot with a single pull of the trigger by harnessing the
      recoil energy of the semi-automatic firearm to which it is affixed so that
      the trigger resets and continues firing without additional physical
      manipulation of the trigger by the shooter.

83 Fed. Reg. 66553–54.

      146. From the interpretation above, there are two definitions at issue in this

case. First, the Final Rule defines “single function of the trigger” as a “single pull

of the trigger and analogous motions.” Id. Second, the Final Rule defines

“automatically” as “functioning as the result of a self-acting or self-regulating

mechanism that allows the firing of multiple rounds through a single function of

the trigger.” Id.

      147. Courts “interpret the words [of a statute] consistent with their ordinary

meaning at the time Congress enacted the statute.” Wisconsin Central Ltd. v.

United States, 138 S. Ct. 2067, 2070 (2018).

                                          55
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 56 of 75




      148. Plaintiff argues that, because members in both houses of Congress

proposed—but did not enact—legislation explicitly criminalizing bump stock

possession before Defendants issued the Final Rule pursuant to existing authority,

existing law must not prohibit bump stock possession. (Dkt. # 39 ¶¶ 135–37, 194–

97.) Unenacted legislative proposals and views of individual legislators from a

later Congress, however, present “a particularly dangerous ground on which to rest

an interpretation of a prior statute.” Pension Benefit Guaranty Corp. v. LTV Corp.,

496 U.S. 633, 650 (1990). “Failed legislative proposals” provide no insight into

the intentions of a previous Congress “because several equally tenable inferences

can be drawn from such inaction, including the inference that the existing

legislation already incorporated the offered change.” See United States v. Craft,

535 U.S. 274, 287 (2002) (quoting Central Bank of Denver, N.A. v. First Interstate

Bank of Denver, N.A., 511 U.S. 164, 187 (1994)).

      149. Accordingly, below the Court addresses Defendants’ interpretations of

“single function of the trigger” and “automatically” according to their “ordinary

meaning at the time Congress enacted the statute,” and without considering the

unreliable evidence of legislative history of unenacted proposals. See Wisc.

Central Ltd., 138 S. Ct. at 2070. Because the traditional tools of statutory



                                         56
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 57 of 75




interpretation yield unambiguous meanings for these terms, the rule of lenity does

not apply. See Yates v. United States, 574 U.S. 528, 547–48 (2015).

            1.      Whether the Final Rule adopts the proper reading of
                    “single function of the trigger” in 26 U.S.C. § 5845(b)

      150. First, as the court in Aposhian I determined, the phrase “single

function of the trigger” is best interpreted to mean “a single pull of the trigger and

analogous motions.” Aposhian I, 374 F. Supp. 3d at 1151. The Aposhian I court

called this definition the “shooter-focused interpretation” (as opposed to the

“mechanically-focused interpretation”). Id. at 1151–52. It seems likely Congress

chose the word “‘function’ to forestall attempts by weapon manufacturers or others

to implement triggers that need not be pulled, thereby evading the statute’s reach.”

Id. at 1152. In other words, Congress chose a broader term than the obvious

alternative (pull). Consistent with the broad word choice of “function,” the Final

Rule includes the phrase “and analogous motions” after “single pull of the trigger.”

83 Fed. Reg. 66518.

      151. Given that most firearms “function” by the pull of a trigger, courts

have “instinctively reached for the word ‘pull’ when discussing the statutory

definition of machinegun.” Guedes I, 356 F. Supp. 3d at 130 (citing United

States v. Staples, 511 U.S. 600, 602 n.1 (1994); United States v. Oakes, 564 F.2d

                                          57
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 58 of 75




384, 388 (10th Cir. 1977)). The Supreme Court has described a machinegun as “a

weapon that fires repeatedly with a single pull of the trigger.” Staples, 511 U.S. at

602 n.1. In Oakes, the Tenth Circuit equated “a single function of the trigger” with

“the shooter . . . fully pulling the trigger.” Oakes, 564 F.2d at 388.

      152. Defendants also provided evidence that “pull” has meant “function” in

this ordinary use since before the NFA was passed until at least after the FOPA

was passed. See, e.g., Dwight D. Eisenhower, Address to the American Society of

Newspaper Editors (Apr. 17, 1958), in Public Papers of the Presidents of the

United States (1958) (“It is far more important to be able to hit the target than it is

to haggle over who makes a weapon or who pulls a trigger”); Webster’s New

World Dictionary 1177 (3d ed. 1988) (defining “Russian roulette” as involving

“aim[ing] a gun . . . and pull[ing] the trigger”); Nightline: Biting the Bullet at the

NRA [National Rifle Association] (ABC television broadcast, June 8, 1990) (NRA

President Joe Foss: “[semi-automatic] guns are like any other gun . . . they’re a

single-shot, every time you pull the trigger it shoots”); see also Oliver Wendell

Holmes, Jr., The Common Law: Lecture IV (1881) (an ordinary person “would

foresee the possibility of danger from pointing a gun which he had not inspected

into a crowd, and pulling the trigger, although it was said to be unloaded”).



                                           58
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 59 of 75




      153. Accordingly, the Court finds that the Final Rule’s definition of “single

function of the trigger” to mean “a single pull of the trigger and analogous

motions” is the correct interpretation. See Aposhian I, 374 F. Supp. 3d at 1151–52.

            2.     Whether the Final Rule adopts the proper reading of
                   “automatically” in 26 U.S.C. § 5845(b)

      154. Second, also like the Aposhian I court found, the Final Rule endorses

the correct reading of “automatically” within section 5845(b) by interpreting it to

mean “the result of a self-acting or self-regulating mechanism that allows the firing

of multiple rounds through a single function of the trigger.” Aposhian I, 374 F.

Supp. 3d at 1153. As that court found, the “interpretive language is borrowed,

nearly word-for-word, from dictionary definitions contemporaneous to the NFA’s

enactment.” Id. at 1152.

      155. Courts “often look to dictionary definitions for help” in determining

the ordinary meaning of a statutory term. Cascabel Cattle Co. v. United States,

955 F.3d 445, 451 (5th Cir. 2020); see generally A. Raymond Randolph,

Dictionaries, Plain Meaning, and Context in Statutory Interpretation, 17 Harv. J.L.

& Pub. Pol’y 71 (1994). Webster’s definition for “automatic” (“having a

self-acting or self-regulating mechanism that performs a required act at a

predetermined point in an operation”) from the same year Congress passed the

                                         59
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 60 of 75




NFA nearly mirrors the regulatory definition in the Final Rule. (Dkt. # 54-11, Exh.

G-41, Webster’s New International Dictionary, Second Edition 187 (1934); see

also Dkt. # 54-11, Exh. G-42, “automatic,” 1 Oxford English Dict. 574 (1933)

(“self-acting under conditions fixed for it, going of itself”).)

      156. Defendants point out that, in United States v. Olofson, 563 F.3d 652

(7th Cir. 2009), the Seventh Circuit similarly concluded that “automatically . . .

delineates how the discharge of multiple rounds from a weapon occurs: as the

result of a self-acting mechanism . . . set in motion by a single function of the

trigger and . . . accomplished without manual reloading.” Id. at 658; (Dkt. # 54-5,

Exh. G-7, AR004477–AR004478.)

      157. Plaintiff, on the other hand, makes two arguments that these

regulatory definitions are improper interpretations of the statutory definition of

“automatically.” (Dkt. # 39 ¶¶ 282–283.) First, he contends that “additional

physical manipulation of the trigger” occurs with bump firing because the trigger

“re-engage[s]” between shots. (Id. ¶ 282.) Second, he argues that the Final Rule

“disregards the other physical manipulation bump firing requires” from retaining

forward pressure with the non-trigger hand. (Id. ¶ 283.) Judge Henderson, in

dissent, found the second argument particularly persuasive in Guedes II, 940 F.3d

at 44 (Henderson, J., concurring in part and dissenting in part) (“The statutory
                                           60
          Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 61 of 75




definition of ‘machinegun’ does not include a firearm that shoots more than one

round ‘automatically’ by a single pull of the trigger AND THEN SOME (that is,

by ‘constant forward pressure with the non-trigger hand’).”).

      158. Nevertheless, Plaintiff’s arguments are of no avail. As Defendants

persuasively point out, “the movement of the weapon back and forth between shots

while the trigger finger remains stationary on the trigger ledge is the result of an

automatic, ‘self-acting or self-regulating mechanism.’” (Dkt. # 46 at 14 (quoting

83 Fed. Reg. 66553).) Therefore, even though the shooter’s finger disengages and

re-engages with the trigger during the bump firing process, the sequence set in

motion by the initial forward pressure causing a trigger pull continues. Multiple

rounds fire because “[t]he weapon recoils faster than you can react.” (Id. at [84:3–

84:4].)

      159. Defendants also respond convincingly to Plaintiff’s argument that,

because the shooter must maintain constant forward pressure on the fore-grip or

barrel shroud to continue firing, the recoil-propelled process is not “automatic.”

(See Dkt. # 46 at 14.) There is no dispute that fully automatic weapons—those that

discharge multiple rounds if “you continue to keep your finger down on the

trigger”—shoot “automatically.” (Dkt. # 57 at [81:22–82:5].) The difference

between such weapons and semi-automatic weapons equipped with bump stocks is
                                          61
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 62 of 75




that—for the latter—the shooter must maintain constant forward pressure with his

non-shooting hand and keep his trigger finger stationary, rather than keep constant

pressure on the trigger with his shooting hand’s trigger finger. (Id. at [82:5–83:9].)

      160. As they relate to the statutory definition, there is no meaningful

difference between these two actions. Smith testified that, for firing with a bump

stock, “mentally, you’re doing nothing but pressing forward.” (Id. at [84:7–84:8].)

In both cases, maintaining pressure in one direction allows shooting to continue

from a “self-acting or self-regulating mechanism” until that pressure is released, or

the firearm runs out of ammunition or malfunctions. 83 Fed. Reg. 66553. Like in

Aposhian I, the Court finds this similarity—that a shooter can continue firing by

just maintaining pressure on the weapon—more accurately reflects the line

Congress drew with the term “automatically” than would a distinction based on the

strict mechanical workings within the weapon. See Aposhian I, 374 F. Supp. 3d at

1152–53; National Firearms Act: Hearings Before the Committee on Ways and

Means 73rd Cong. 40 (1934).

      161. Therefore, as a near-copy of the dictionary definition that “accords

with past judicial interpretation,” the definition of “automatically” in the Final

Rule is the proper interpretation of that term in section 5845(b). Aposhian I, 374

F. Supp. 3d at 1152 (citing Olofson, 563 F.3d at 658). This is especially true
                                          62
          Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 63 of 75




considering how fully automatic weapons function by comparison. (Id. at [82:5–

83:9].)

              3.     Whether, applying these interpretations, the Final Rule
                     properly placed bump stocks within the statutory definition
                     of “machinegun” in 26 U.S.C. § 5845(b)

      162. Applying the definitions of these two terms in the Final Rule to bump

stocks makes it clear that a bump stock fits the statutory definition of a

“machinegun,” as seen in section 5845(b). Congress expanded the definition of

“machinegun” in 26 U.S.C. § 5845(b) by adding any part or parts “designed and

intended solely and exclusively” to “convert[] a weapon into a machinegun.”

26 U.S.C. § 5845(b). The Fifth Circuit has held that semi-automatic weapons

outfitted with parts that change the firing capabilities are “machineguns.” United

States v. Camp, 343 F.3d 743, 744–45 (5th Cir. 2003).

      163. Plaintiff contends that bump firing with a bump stock involves

separate “functions” of “pulling and releasing the trigger,” just as ATF incorrectly

used to believe. (See, e.g., Dkt. # 54-8, Exh. G-22, AR000138.) As explained

above, the word “function” was interchangeable for “pull” in most cases. See 83

Fed. Reg. 66518 (citing testimony of then-president of the National Rifle

Association, National Firearms Act: Hearings Before the Committee on Ways and

Means, H.R. 9066, 73rd Cong., 2nd Sess., at 40 (1934)). And, if anything, the use
                                          63
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 64 of 75




of the word “function” instead of “pull” was intended to expand the definition of

“machinegun.” 83 Fed. Reg. 66518 n.1 (citing Camp, 343 F.3d at 745 (‘‘To

construe ‘trigger’ to mean only a small lever moved by a finger would be to impute

to Congress the intent to restrict the term to apply only to one kind of trigger, albeit

a very common kind. The language [in 18 U.S.C. § 922(o)] implies no intent to so

restrict the meaning.”) (internal quotations omitted)).

      164. The Court agrees with Defendants that a shooter’s finger

unconsciously disconnecting from the trigger does not constitute multiple “pulls”

of the trigger. (See Dkt. # 57 at [84:3–84:4].) In fact, “pull” is defined to mean

      to exert upon (something) a force which tends to draw, drag, or snatch
      it towards oneself, or away from its present position (whether or not
      movement takes place as a result); to drag or tug.

“Pull, v.” OED Online, Oxford University Press, December 2018,

https://www.oed.com/view/Entry/154317?rskey=QI8tWH (last visited Nov. 13,

2020). Applying this definition, the trigger mechanically resetting as recoil pushes

the bump stock-equipped weapon back and forth does not constitute multiple

“pulls” of the trigger while the shooter maintains constant forward pressure. The

dictionary definition focuses on a person’s intent to “pull” something by noting

that a pull results “whether or not movement takes place as a result.” See id.



                                          64
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 65 of 75




      165. Like other courts interpreting the Final Rule, the Court finds the

“shooter-focused interpretation” of the statute is the proper reading. See Aposhian

I, 374 F. Supp. 3d at 1151 (stating that a “shooter-focused interpretation” of the

statute is the “best” way to read the statute); Guedes I, 356 F. Supp. 3d at 130

(recognizing that the Final Rule understands machineguns from “the perspective of

the shooter”); Aposhian II, 958 F.3d at 988 (rejecting argument that the Final Rule

improperly adopts a “trigger finger” focus in its definition of the statute). It does

not matter that the trigger mechanically resets to “function” again when the shooter

only takes one “function” to initiate the firing of multiple rounds. The continuous

exertion of forward pressure on the fore-end of the gun while “[t]he weapon recoils

faster than you can react” is a “single pull of the trigger [or] analogous motion”

just the same as continuing to hold the trigger of a fully automatic weapon is.

(Dkt. # 57 at [84:3–84:4].)

      166. Therefore, the Final Rule properly classifies a bump stock as a

“machinegun” within the statutory definition codified at 26 U.S.C. § 5845(b) and

18 U.S.C. § 921(23).




                                          65
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 66 of 75




            4.     Whether the Final Rule drew a reasonable line between
                   bump stock devices and other methods of bump firing

      167. Plaintiff contests Defendants’ decision to classify a bump stock device

as a “machinegun” while excluding semi-automatic rifles themselves or other

items that enable bump firing, like belt loops from the definition. (Dkt. # 39

¶¶ 279–80.) As the Final Rule noted in response to similar comments, bump firing

without a bump stock is not accomplished by a “self-acting or self-regulating

mechanism.” 83 Fed. Reg. 66532–33. The belt loop method of bump firing “relies

on the shooter—not a device—to harness the recoil energy” to continuously

engage the trigger. Id. at 66533. Not to mention, unlike a bump stock, a belt loop

is not “designed and intended . . . for use in converting a weapon into a

machinegun.” 26 U.S.C. § 5845(b). Plaintiff seems to even concede this

distinction by characterizing a bump stock in his closing argument as “just a tool

for a particular shooting technique.” (Dkt. # 58 at 15.)

      168. The fact that bump stock devices permit replacing the trigger finger

with a post if the shooter just keeps pushing forward also distinguishes these

devices from the other methods of bump firing. (See Dkt. # 57 at [82:25–83:3].)

This conclusion is supported by Smith’s testimony at trial that bump firing without

a bump stock is “much more difficult.” (Dkt. # 57 at [87:12–87:15, 89:25–90:4].)

                                         66
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 67 of 75




      169. In any case, Plaintiff does not assert a specific cause of action for why

this distinction should invalidate the Final Rule. (See Dkt. # 1; Dkt. # 39 ¶¶ 279–

80.) Assuming Plaintiff challenges this distinction under the Administrative

Procedure Act, Defendants would only need to demonstrate that they “clearly

thought about [these] objections and provided reasoned replies.” Guedes I, 356 F.

Supp. 3d at 135 (citing City of Portland v. EPA, 507 F.3d 706, 714 (D.C. Cir.

2007)). Defendants’ response in the Final Rule more than meets that burden.

      170. Accordingly, Defendants reasonably concluded that “belt loops,

unlike bump stocks, do not transform semiautomatic weapons into statutory

‘machineguns.’” Guedes II, 920 F.3d at 32.

      E.     Whether ATF’s actions violate the Administrative Procedure Act

      171. Plaintiff argues that the Final Rule should be enjoined for violating

5 U.S.C. §§ 706(2)(A) and/or (C), parts of the Administrative Procedure Act

(“APA”). (Dkt. # 1 ¶¶ 182–240.) For the reasons described below, the Court

rejects Plaintiff’s APA challenges under both provisions.

             1.     Whether Defendants’ actions were “arbitrary and
                    capricious” or “otherwise not in accordance with law” in
                    violation of 5 U.S.C. § 706(2)(A)

      172. Under section 706(2)(A) of the APA, the Court must “set aside

agency action, findings, and conclusions found to be . . . arbitrary, capricious, an
                                          67
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 68 of 75




abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A). Agency action violates this provision of the APA

      if the agency has relied on factors which Congress has not intended it
      to consider, entirely failed to consider an important aspect of the
      problem, offered an explanation for its decision that runs counter to the
      evidence before the agency, or is so implausible that it could not be
      ascribed to a difference in view or the product of agency expertise.

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,

43 (1983). The Court “may not substitute its own judgment for that of the

agency,” but must require “substantial evidence in the record” to support the

agency decision. Texas Oil & Gas Ass’n v. U.S. E.P.A., 161 F.3d 923, 933–

34 (5th Cir. 1998). “The central purpose of arbitrary or capricious review is

to assure that the agency has engaged in ‘reasoned decisionmaking.’” Guedes

II, 920 F.3d at 34 (quoting State Farm, 463 U.S. at 52).

                   a.     Whether ATF considered inappropriate factors in
                          formulating the Final Rule

      173. Plaintiff challenges Defendants’ consideration of “overtly political

factors” in adopting the Final Rule. (Dkt. # 39 ¶¶ 303, 306, 309.) “All would

agree that [Defendants] enacted [the Final Rule] in response to the urging of the

President, Members of Congress, and others, as part of an immediate and

widespread outcry in the wake of the 2017 mass shooting in Las Vegas.” Guedes

                                         68
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 69 of 75




II, 920 F.3d at 34 (internal quotations omitted). The Final Rule itself cites a

memorandum from President Trump to then-Attorney General Jeff Sessions

“direct[ing] the Department of Justice ‘as expeditiously as possible, to propose for

notice and comment a rule banning all devices that turn legal weapons into

machineguns.’” 83 Fed. Reg. 66516–17 (quoting Dkt. # 54-5, Exh. G-11,

AR000790–AR000791 (“President’s Memo”)). Notably, the President’s Memo

instructed DOJ to “follow the rule of law and . . . the procedures the law

prescribes,” including the APA. (Id.)

      174. Agencies do not act arbitrarily when they consider political factors.

“Presidential administrations are elected to make policy.” Guedes II, 920 F.3d at

34; see also FCC v. Fox Television Stations, 556 U.S. 502, 523 (2009) (Scalia, J.).

“As long as the agency remains within the bounds established by Congress, it is

entitled to assess administrative records and evaluate priorities in light of the

philosophy of the administration.” Nat’l Ass’n of Home Builders v. EPA, 682

F.3d 1032, 1043 (D.C. Cir. 2012) (quoting State Farm, 463 U.S. at 59 (Rehnquist,

J., concurring in part and dissenting in part). Transparent consideration of political

factors has long been permissible under the APA. See, e.g., ATX, Inc. v. U.S.

Dep’t of Transp., 41 F.3d 1522, 1528 (D.C. Cir. 1994).



                                          69
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 70 of 75




      175. Here, Defendants transparently considered political input when

changing their interpretations of terms within the statutory definition of

“machinegun” in section 5845(b). Because political factors are not excluded from

permissible considerations in the statutory delegations to Defendants, Defendants

were entitled to consider the political input in formulating the Final Rule.

                    b.    Whether ATF adequately explained its departure
                          from prior interpretations of the statutory definition
                          of “machinegun”

      176. The Fifth Circuit has recognized that agencies may re-evaluate their

past actions “even when the agency ‘offered no new evidence to support its

decision.’” Clean Water Action v. EPA, 936 F.3d 308, 315 (quoting Nat’l Ass’n of

Home Builders v. EPA, 682 F.3d 1032, 1038 (D.C. Cir. 2012)). Notwithstanding

the fact that the change in the Final Rule is merely a re-evaluation of a past legal

determination, the Las Vegas shooting itself is “new evidence” that sparked action

from Executive actors ranging from the President to Defendants, themselves. See

id.

      177. The Supreme Court has held that the APA “makes no distinction . . .

between initial agency action and subsequent agency action undoing or revising

that action.” Fox, 556 U.S. at 515. When changing course, an agency must simply

“provide reasoned explanation for its action.” Id. Under the APA, the relevant
                                          70
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 71 of 75




inquiry is not whether the Court is satisfied “that the reasons for the new policy are

better than the reasons for the old one; it suffices that the new policy is permissible

under the statute, that there are good reasons for it, and that the agency believes it

to be better” while engaging in a conscious change of course. Id.

      178. The Final Rule includes a description of ATF’s previous

interpretation: that a bump stock did not constitute a “machinegun” because ATF

“relied on the mistaken premise that the need for ‘shooter input’ (i.e. maintenance

of pressure) for firing with bump-stock-type devices mean[t] that such devices

d[id] not enable ‘automatic’ firing.” 83 Fed. Reg. 66531. In this same statement,

the Final Rule identifies the error in prior agency classification decisions and

subsequently rectified the interpretation as applied to bump stocks. See id.

      179. By clearly identifying the agency’s departure from past interpretations

and identifying appropriate reasons for the new interpretation, Defendants’ actions

withstand Plaintiff’s challenge under 5 U.S.C§ 706(2)(A).

                    c.     Whether the Final Rule reflects agency expertise and
                           resulted from a thorough consideration of relevant
                           evidence

      180. Plaintiff argues that the “change in position was entirely political” and

not rooted in agency expertise. (Dkt. # 39 ¶ 306.) This is not true. Together,

Defendants ATF and DOJ properly relied on their expertise in the areas of firearms
                                          71
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 72 of 75




regulation to “reconsider and rectify” prior classification decisions regarding bump

stocks. 83 Fed. Reg. 66516. The Final Rule corrects a legal interpretation of a

statute as applied to bump stocks, which is within the expertise of the DOJ and

ATF. See 26 U.S.C. § 7801(a)(2)(A) (“The administration and enforcement [of the

NFA] shall be performed by or under the supervision of the Attorney General.”);

18 U.S.C. § 926(a) (empowering the Attorney General to “prescribe . . . such rules

and regulations as are necessary to carry out the provisions [of the GCA].”);

28 C.F.R. § 0.130(a) (“Subject to the direction of the Attorney General and the

Deputy Attorney General, the Director of ATF shall (a) Investigate, administer,

and enforce the laws related to alcohol, tobacco, firearms, explosives, and arson,

and perform other duties as assigned by the Attorney General.”).

      181. Plaintiff next argues that the change in the Final Rule “was plainly not

spurred by any new factual analysis.” (Dkt. # 39 ¶ 307.) However, Defendants are

free to rely “on a reevaluation of which policy would be better in light of the

facts.” National Ass’n of Home Builders, 682 F.3d at 1038. The Supreme Court

has “ma[de] clear that this kind of reevaluation is well within an agency’s

discretion.” Fox, 556 U.S. at 514–15.

      182. Then Plaintiff contends, without citing statutory authority, that

“[c]lassification rulings can only be issued after a physical examination of a
                                         72
         Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 73 of 75




device.” (Dkt. # 39 ¶ 307; see Dkt. # 54-2, Exh. P-4, AR000095.) Even if

physical examination were a requirement, re-examination would not be necessary

in this case. Both sides agree that “neither the mechanism of bump stocks in

general, nor [that of] the Slide Fire in particular, changed since their [previous]

approval.” (Id. ¶ 311; Dkt. # 46 at 28.) Defendants did not need to re-examine

physical bump stocks to update their legal analysis of the same facts in the Final

Rule.

         183. Finally, Plaintiff argues that Defendants inadequately considered

comments from Former Assistant Chief and Acting Chief of FTB, Rick Vasquez,

and President of the ATF Association, Michael R. Bouchard. (Dkt. # 39 ¶ 310.)

But the Administrative Record indicates that Defendants “kept an open mind

throughout the notice-and-comment process and final formulation of the [Final

Rule].” (See Dkt. # 54-2, Exh. P-7, AR001094; Guedes II, 920 F.3d at 34 (citing

Air Transp. Ass’n of Am. v. Nat’l Mediation Bd., 663 F.3d 476, 487–88 (D.C. Cir.

2011)).) Because the Court agrees with Defendants’ legal conclusions and

reasoning in the Final Rule, it follows that the Court finds that Defendants have

“articulate[d] a satisfactory explanation for [their] actions.” State Farm, 463 U.S.

at 43.



                                          73
       Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 74 of 75




      184. Because Defendants relied on their expertise in issuing the Final Rule

and merely re-evaluated existing factual evidence “in light of the philosophy of the

administration” and the Las Vegas shooting, the Final Rule is not arbitrary,

capricious, or “otherwise not in accordance with law” in violation of 5 U.S.C.

§ 706(2)(A). (See Dkt. # 54-2, Exh. P-7, AR001094.) From a review of the

reasoning in the Final Rule, the Court finds that Defendants have engaged in the

necessary “reasoned decision-making.” See State Farm, 463 U.S. at 52.

            2.      Whether Defendants exceeded their statutory authority in
                    violation of 5 U.S.C. § 706(2)(C)

      185. As explained in Part II.B.2 above, the Final Rule is not ultra vires.

Applying the same reasoning, Defendants did not exceed their statutory authority

in issuing the Final Rule.

                                   CONCLUSION

             For the reasons stated above, the Court finds that Plaintiff is not

entitled to the relief requested on any of the stated counts. The Final Rule is a

validly issued legislative rule that does not violate principles of non-delegation or

separation of powers. Even without reliance on Chevron step-two deference, the

Court finds Defendants’ interpretations of the terms “single function of the trigger”

and “automatically” in the statutory definition of “machinegun” properly include

                                          74
      Case 1:19-cv-00349-DAE Document 60 Filed 11/23/20 Page 75 of 75




bump stocks within that definition. The Final Rule complied with the requirements

of the Administrative Procedure Act.

            This order constitutes final judgment in this case, and the case is

hereby DISMISSED WITH PREJUDICE.

            IT IS SO ORDERED.

            DATED: Austin, Texas, November 23, 2020.




                                       David Alan Ezra
                                       Senior United States District Judge




                                        75
